DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simoncic (US 2013/0108988).
Simoncic shows a patient-specific physical model of an implant-supported denture device (Fig. 10A, 11A-C) comprising a unitary material portion that comprises a polymeric material (Fig. 11C; [0078]) comprising a first posterior teeth region, a second posterior teeth region, an anterior teeth region there between, and a gingival region adjacent the anterior teeth region that replicates a gingival architecture specific to a patient (Fig. 11A-C shows each of the regions); and at least one hole at a location that corresponds an implant in the jaw of the patient (420’ in Fig. 11C for instance; [0090] discusses the securing to an implant); and an attachment means for attaching the denture device to the jaw (this is considered 112 6th for screws, clips, inserts, sleeves, or other conventional attachments of dentures, which is taught at least by [0090] “secure and stabilize the denture in place”).  With respect to claim 7, wherein the polymeric material comprises a polymer made from acrylic or methacrylic monomers ([0058]).  With respect to claim 8, comprising an upper portion of a denture device for placement on an edentulous maxilla, a lower portion of a denture device for placement on a mandible, or both an upper portion and a lower portion of a denture device (Fig. 11A shows a lower portion of a denture device for placement on a mandible for instance).
Apparatus claims 9 and 15-16 are rejected similarly to the above, with additionally gingival regions at the posterior regions and teeth of the respective regions types being present (see Fig. 11A-B in particular).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Simoncic (US 2013/0108988).
Simoncic discloses the device as previously described above, but fails to show with respect to claim 2, the physical model further comprises an abutment interface surrounding the at least one hole. With respect to claims 3 and 4, at least one titanium insert in the at least one hole to accommodate the attachment means.  With respect to claim 5, attachment means comprises a clip or a screw (no longer considered 112 6th due to recited structure).  With respect to claim 6, the polymeric material comprises a material selected from polyamides, polyimides, polyesters, polyolefins, polyurethanes, and polyacrylates.
The Office takes official notice that positive fit engagement between implant abutments and dentures are very well known in the art for stabilization and fixation; that titanium inserts for engagement with implants, particularly with the use of nonmetallic materials for the body of the denture is well known in the art for increasing durability; that clips and screws are well known means of attachment between a denture and implant for securing thereof; and that polyamides, polyimides, polyesters, polyolefins, polyurethanes, and polyacrylates are all well known polymers for use in the dental art.
Apparatus claims 10-14 are rejected similarly to the above since they are directed to the same limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772